Citation Nr: 0024741	
Decision Date: 09/15/00    Archive Date: 09/21/00

DOCKET NO.  97-33 561	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to service connection for a right hip disorder, 
to include avascular necrosis of the right hip, status post 
arthroplasty.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Valerie E. French, Associate Counsel

INTRODUCTION

The veteran served honorably on active duty from August 1942 
to February 1946.   

This appeal arises before the Board of Veterans' Appeals 
(Board) from a November 1997 rating decision of the St. 
Petersburg, Florida, Regional Office (RO) of the Department 
of Veterans Affairs (VA), in which service connection was 
denied for a right hip disability.  

The record indicates that although the veteran resides 
seasonally in Florida, his permanent residence is in 
Michigan.  Thus, the Detroit RO has jurisdiction over the 
claim on appeal.  

The instant claim was initially remanded by the Board in 
December 1998, for the purpose of further evidentiary 
development.  Having reviewed the record, the Board is 
satisfied that the specified development has been completed 
to the extent possible, and that this claim is ready for 
appellate adjudication.  


FINDINGS OF FACT

1.  Service medical records are negative for objective 
evidence of a right hip injury, disorder, or dislocation.  

2.  Medical diagnosis of a right hip disability is not shown 
until more than 40 years  following the veteran's discharge 
from active duty.  

3.  It is the opinion of the veteran's private physician that 
the current diagnosis of avascular necrosis of the femoral 
head of the right hip is the result of a right hip 
dislocation; however, the physician could not state when the 
dislocation occurred.  

4.  The private physician's opinion is outweighed by that of 
the VA examiner, who  indicated that it is most unlikely that 
the veteran sustained a dislocated hip at the time of an in-
service injury to his back (for which he was treated in 1943) 
and 
that it is not likely that avascular necrosis is due to any 
history of alleged dislocation of the right hip in the 
1940's.  


CONCLUSION OF LAW

A right hip disorder, to include avascular necrosis, status 
post left hip arthroplasty, was not incurred in or aggravated 
by the veteran's period of active duty.  U.S.C.A. §§ 1110, 
5107(b) (West 1991 & Supp. 1999); 38 C.F.R. § 3.303 (1999).
 
REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran contends that his currently manifested right hip 
disability is related to his period of active service and to 
an injury to his back and hip which was sustained therein.  
According to the veteran, he sustained a right hip 
dislocation at the time of that injury and he has experienced 
right hip pain ever since.  

Initially, the Board finds that the appellant has submitted 
evidence which is sufficient to justify a belief that his 
claim is well grounded.  VA has a duty to assist the veteran 
to develop facts in support of a well grounded claim.  
38 U.S.C.A. § 5107(a) (West 1996) and Murphy v. Derwinski, 1 
Vet.App. 78 (1990).  The veteran has not alleged, and the 
record does not indicate, the need to obtain any pertinent 
records which have not already associated with the claims 
folder.  Thus, the Board finds that VA's duty to assist the 
veteran has been satisfied.

According to 38 U.S.C.A. § 1110 (West 1991 & Supp. 1999), 
service connection may be granted for disability due to a 
disease or injury incurred in or aggravated by service.  In 
addition, service connection may be granted for any disease 
diagnosed after discharge, when all of the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d) 
(1999).  


Evidence

Initially, the Board notes that there is current evidence of 
left hip pathology, including a diagnosis of Paget's disease 
of the left ilium.  However, the veteran has not initiated a 
claim for service connection for a left hip disorder, and 
thus, this section primarily discusses the evidence regarding 
a right hip disorder.  

The August 1942 induction examination report shows that with 
regard to the musculoskeletal system, findings included 
tenderness on the post-cervical spine with flashes of pain on 
pressure.  A notation of "history of old injury as a child" 
is shown.  

In February 1943, veteran was hospitalized for treatment for 
back pain following an injury, and the veteran was 
subseuqently diagnosed with sacroiliac sprain.  During that 
hospitalization, he underwent an x-ray evaluation of the 
sacro-iliac area for evaluation of possible iliac slip.  
Findings included that the right sacro-iliac area was rather 
irregular, and that the 4th and 5th lumbar vertebrae appeared 
abnormal on the right side, due to decalcification and some 
calcification.  There was also some decalcification at the 
right lumbo-sacral junction.  An impression of osteo-
arthritis or an old injury is shown.  A subsequent x-ray 
report shows that re-examination showed a better picture of 
the right sacro-iliac and lumbosacral joints, and the 
decalcification areas were less evident than in previous 
plates.  It was noted that it was rather difficult to 
definitely state the presence of any pathology.  A March 1943 
clinical record brief shows a final diagnosis of sprain, 
bilateral sacroiliac, severe, on February 20 while running in 
barracks, caught foot and wrenched back.  

A November 1943 report shows that the veteran underwent an x-
ray of his lumbar spine and right hip, for evaluation of a 
clinical diagnosis of old injury.  It was noted that the 
films showed no evidence of old injury.  

In December 1943, the veteran was re-hospitalized for 
evaluation of continued complaints of low back pain since the 
February 1943 injury.  On examination of the bones and 
joints, findings included tenderness over the right sacro-
iliac joint and tenderness over the 4th and 5th lumbar 
vertebrae with limitation of motion. 

The record includes a December 1943 operative report in 
relation to a tonsillectomy, which notes that in 1943, the 
veteran had an injury to the right leg, hip, and back during 
"illegible."  In January 1944, the veteran was transferred 
to Hammond General Hospital for further evaluation.  A March 
1944 clinical record brief shows a final diagnosis of sprain, 
sacroiliac, bilateral, severe, accidentally incurred.  

The February 1946 separation examination report indicates 
findings of a loss of flexion of the back on examination for 
musculoskeletal defects.  No right hip defects or 
abnormalities are noted.  

In March 1946, service connection was granted for sacroiliac 
weakness, rated by analogy for limitation of flexion for the 
back with tenderness.  

On VA examination in 1951, the veteran complained that his 
back was stiff and sore and he could not straighten up.  
Joint and muscle movements of the lower extremities were 
within normal range, and diagnoses included severe lower back 
sprain with limitation of motion, with spastic muscles and 
localized tenderness.  No abnormalities were noted with 
regard to the right hip.  

When seen for a compensation and pension examination in 1956, 
the veteran complained of constant pain in the lumbar and 
sacral area and severe pain in the right hip and down the 
right leg to the foot.  On roentgen examination, there was 
normal lordosis, the sacro-iliac joints were within normal 
limits, and there was no evidence of fracture, dislocation, 
or destructive disease of bone.  An impression of negative 
lumbosacral spine is shown.  On VA examination in 1962, there 
was no evidence of gluteal atrophy and there were no sensory 
or motor changes whatsoever in the lower extremities.  A 
diagnosis of low back strain is shown.  

The report of an August 1962 private medical examination 
shows that the veteran was seen for complaints of constant 
dull pains in his low back pain with vague bilateral post 
thigh, calf, and foot radiation.  On examination, no sensory 
or motor deficit was noted in the lower extremities and there 
was no muscle atrophy.  Hip and sciatic signs were negative.  
X-rays of the lumbar spine and pelvis revealed a narrowing of 
the lumbosacral disc space and pre-spondylolisthesis.  It was 
the examiner's impression that the veteran was grossly 
hyperreactive to a rather mild, chronic lumbosacral strain 
with degenerative joint disease of the lumbosacral spine.  No 
abnormalities were noted with regard to the hips.  

In a September 1962 statement, the veteran complained of 
constant back pain and indicated that when he was rising from 
bed one morning, his hips and legs became numb and he could 
not stand until he had laid back down on the bed and worked 
until he was able to regain feeling in the legs.  

On VA examination in November 1964, the veteran complained of 
pain located in the sacroiliac areas of the back, going down 
to the hips.  On examination, motor strength, tone, and 
coordination were fully intact in both the upper and lower 
extremities.  Diagnoses included myositis, shoulder portion 
of trapezius muscle, bilateral, and lumbosacral strain, 
chronic.  No abnormalities were noted with regard to the 
hips.  

On a VA Form 21-4138, dated July 1992, the veteran indicated 
that he wished to reopen his compensation case for right hip 
and lower back disorders.  He indicated that his right hip 
was pulled out of its socket and he has pains going down his 
right hip constantly.  

A July 1992 lumbar spine and right hip x-ray report shows 
that surgical clips were seen in the right groin.  There 
appeared to be an old chip fracture or an extra apophysis 
related to the lateral right acetabular margin.  There were 
no arthritis changes.  No acute fractures were noted and 
there was no dislocation.  The pelvic girdle was intact.  
Impressions included mild arthritic changes in the lumbar 
spine.  It was noted that significant arthritis changes 
appeared to involve the left sacroiliac joint.  

On VA examination in November 1992, the veteran complained of 
constant back and hip pain since 1943 when he was injured.  
He gave a history of right hip dislocation at the time of 
that injury.  No findings were provided with regard to the 
right hip and no right hip diagnosis was shown.  In a January 
1993 addendum to the examination report, the examiner 
indicated that no evidence of any right hip problem was noted 
at the time of the examination.  

In a January 1994 VA Form 9, the veteran stated his 
contention that his right hip condition and pain are 
secondary to his service-connected lumbar spine condition.  
He also indicated that for some reason, his right leg is 
shorter than his left and he attributed this problem to his 
back disorder.  

On VA examination in February 1995, diagnoses included 
degenerative joint disease of the left sacroiliac joint.  

The report of a May 1996 right hip x-ray shows findings of an 
unremarkable right hip joint with  minimal degenerative spurs 
in the superior margins of the acetabulum.  The soft tissue 
outlines and joint spaces were normal.  The record includes 
the report of a September 1996 computed tomography of the 
pelvis and sacroiliac joints.  The report shows an impression 
of thickening of the bony cortex and increased trabecular 
pattern involving the left iliac wing near the sacroiliac 
joint, suggesting secondary to Paget's disease.  

An August 1996 outpatient treatment record shows that the 
veteran complained of right hip pain off and on since 1943, 
when his hip was pulled out of its socket.  It was also noted 
that he had a history of degenerative joint disease of the 
low back.  Impressions included degenerative joint disease 
and Paget's disease.  An outpatient treatment record, dated 
November 1996, shows that the veteran complained of pain in 
both hips.  Assessments included Paget's disease and 
degenerative joint disease.  Note was made to sclerotic 
changes in the left sacroiliac region involving both the 
sacrum and the ilium.  

VA treatment records, dated in 1997, show that the veteran 
was followed for treatment of Paget's disease and lumbar 
spine problems.  In February 1997, he complained of chronic 
hip pain and pain down his legs.  Diagnoses included 
degenerative joint disease of the low back and Paget's 
disease of the left ilium.  The report of a February 1997 x-
ray of the pelvis shows findings which included irregular 
zone of increased sclerosis, noted along the iliac margin of 
the left sacroiliac joint, probably due to degenerative 
reactive changes.  Bilateral degenerative sacroiliitis was 
noted, and the hip joints were intact.  An impression of 
bilateral degenerative sacroiliitis is shown.   

A July 1997 treatment record shows that the veteran gave a 
history of right hip pain for more than 50 years, since the 
time of a dislocation.  The right hip was mildly tender over 
the greater trochanter.  Assessments of questionable history 
of Paget's disease and increased right hip pain are shown.  A 
September 1997 orthopedic progress note shows that the 
veteran gave  history of questionable hip dislocation in 
service, more than 50 years ago.  Assessments included 
avascular necrosis, right hip, and severe right hip pain.  A 
September 1997 MRI report shows an impression of findings 
consistent with avascular necrosis of the right hip.  A 
September 1997 operative report shows that the veteran 
underwent percutaneous drilling of the right hip to prevent 
avascular necrosis of the femoral head.  A December 1997 
operative report indicates that the veteran underwent a total 
hip arthroplasty as treatment for avascular necrosis.  It was 
noted that he had a previous hip dislocation and early signs 
of avascular necrosis.  

At a personal hearing in March 1998, the veteran testified 
that he first injured his hip during his active military 
service, when he fell while running into the barracks.  
According to the veteran, at the time of this injury an 
osteopathic doctor told him that his back was all twisted 
from the pelvis to his shoulder blades and that his hip was 
out of the socket.  The veteran testified that it was 
terrifically painful when the doctor put the hip back.  The 
also stated that his back went out on a subsequent occasion 
during service.  According to the veteran, he has had 
constant pain in the right hip and back since the reported 
in-service injury, and that since his discharge from service 
he had been to several chiropractors but the pain kept 
getting worse.   The veteran also stated that after getting 
out of the service he sought treatment for his right hip from 
various physicians, beginning in the 1950's and continuing 
through the 60's, 70's, and 80's, right up to the present 
time.  

The record includes an April 1998 statement from Nathaniel C. 
Narten, M.D., an orthopedic surgeon, who indicated that he 
had been treating the veteran since December 1996 for 
avascular necrosis of the right hip.  Dr. Narten indicated 
that he had reviewed a copy of an August 1997 progress note 
which stated that the veteran had a history of right hip 
dislocation in the 1940's.  It was Dr. Narten's belief that 
this would have some bearing on the present avascular 
necrosis, as it could certainly decrease the vascularity to 
the femoral head and contribute to his present diagnosis of 
avascular necrosis of the hip, which required drilling and 
eventually a hip replacement.  Dr. Narten stated that it was 
known that hip dislocation could be one of the antecedent 
events to the development of avascular necrosis.  

In February 1999, Dr. Narten responded to the Board's request 
for additional information regarding the opinion he submitted 
in April 1998.  Dr. Narten indicated that there was 
information from the Saginaw VA stating that the veteran 
sustained a right hip dislocation which was treated for 
follow-up through the VA system.  It was Dr. Narten's belief 
that the avascular necrosis, which required hip replacement 
and drilling, was most likely a result of a hip dislocation.  
Dr. Narten indicated that he had no information as to whether 
this occurred during serivce or not, and that this could be 
gleamed from the service records if necessary.  

In May 1999, the veteran was afforded a VA examination as 
requested by the Board in a 1998 remand.  The veteran 
complained of pain in the lower back and aching in both legs, 
which had been getting worse.  The veteran reiterated his 
contention that he injured his right hip in 1946 when he was 
running on an uneven surface and his right leg got twisted, 
causing him to fall.  On physical examination, he walked with 
a slow gait.  Right hip examination revealed that alignment 
was normal.  The knee seemed to be in 25 degrees of varus and 
there was a 3/4 inch shortening of the right lower limb.  Range 
of motion in the right hip revealed forward flexion of 85 
degrees, extension of zero degrees, abduction of 40 degrees, 
adduction of 10 degrees, internal rotation of 20 degrees, and 
external rotation of 45 degrees.  Quadriceps muscle tone was 
moderate.  Right hip x-rays revealed total hip prosthesis in 
good position.  The following diagnoses were provided:  1.  
status post right total hip arthroplasty in good position; 
moderate degenerative arthritis of the lumbar spine with 
minimal scoliosis and osteoporosis.  

The examiner indicated that he had reviewed a copy of the 
remand and that he had extensively reviewed the veteran's 
medical records, as requested.  He indicated that he could 
not find any mention of right hip dislocation while in the 
military, but there was a history of injury and it was quite 
likely that the pain the veteran had described as a 
generalized lower back-hip area, was not necessarily entirely 
due to any hip dislocation.  In any case, the subsequent 
history of management of this veteran's injury was more in 
line with a back injury but not for a dislocated hip joint.  

The examiner indicated that there had been some findings of 
avascular necrosis of the femoral head for which the veteran 
underwent core drilling, and he provided an opinion that this 
avascular necrosis was not likely due to any history of 
alleged dislocation of the right hip in the 1940's.  It was 
the examiner's opinion that it was most unlikely that the 
veteran sustained a dislocated hip during the injury he had 
described, and the examiner went to state that the pathology 
which went on later in the spine and hip area was due to 
degenerative changes.  


Analysis

Having reviewed the record, the Board has concluded that 
service connection is not warranted for a right hip disorder.  

As noted, service medical records show that beginning in 
February 1943, the veteran was treated for a back injury and 
residuals thereof.  A February 1943 x-ray report shows that 
the veteran was evaluated by x-ray for possible iliac slip 
and findings included irregularity of the right sacro-iliac 
area; however, there was no evidence of right hip dislocation 
or fracture at that time.  On x-ray examination in November 
1943 there were no findings indicative of an old injury, and 
neither a right hip dislocation nor a right hip fracture were 
indicated.  A reference to a 1943 right hip injury was noted; 
however, there is no evidence of in-service complaints of 
right hip problems, identification of a right hip disorder by 
objective evaluation, or a diagnosis of right hip 
dislocation.  On separation examination in February 1946, no 
defects or abnormalities were noted with regard to the right 
hip.  Thus, the service medical records do not identify 
objective findings or treatment indicative of an in-service 
right hip injury or residuals thereof, to include a right hip 
dislocation. 

Following the veteran's discharge from active service, he 
complained of right hip pain on VA examinations in 1956 and 
1964; however, there is no indication that he related these 
complaints to an in-service right hip injury or dislocation 
and a history of right hip dislocation is not noted.  
Thereafter, there is no evidence of treatment, complaints, or 
diagnoses of right hip pathology until 1992, when the veteran 
initiated an original claim for service connection for a 
right hip disorder and findings of old chip fracture or an 
extra apophysis related to the lateral right acetabular 
margin were shown by x-ray.  In September 1997, a diagnosis 
of avascular necrosis was entered, and the veteran 
subsequently underwent percutaneous drilling of the right 
femoral head and a right hip arthroplasty.  Thus, there is no 
evidence of a medical diagnosis for a right hip disability 
until more than forty years following the veteran's discharge 
from active duty.  

The record includes two medical opinions regarding the 
etiology of the veteran's current right hip disorder.  The 
veteran's private physician, Dr. Narten, reviewed a progress 
note from the Saginaw VA facility, which indicated that the 
veteran had a right hip dislocation in the 1940's.  It was 
Dr. Narten's belief that this history would have bearing on 
the present diagnosis of avascular necrosis, as it was known 
that hip dislocation can be one of the antecedent events to 
the development of avascular necrosis.  As requested by the 
Board in its 1998 remand, Dr. Narten clarified that there was 
information from the Saginaw VA stating that the veteran had 
sustained a right hip dislocation and that he was treated 
with follow-up through the VA system.  It was Dr. Narten's 
belief that the veteran's avascular necrosis was most likely 
a result of hip dislocation; however, he had no information 
as to whether this dislocation occurred in service or not, 
and he speculated that this information could be obtained 
from the service medical records.  Thus, it is Dr. Narten's 
opinion that avascular necrosis was most likely the result of 
a hip dislocation; however, he did not positively relate the 
right hip disorder to a hip dislocation during the period of 
active service.  

The second opinion was provided in 1999 by a VA examiner, who 
indicated that it was most unlikely that the veteran 
sustained a dislocated hip during the in-service injury that 
was described.  According to the examiner, there was a 
history of injury and it was quite likely that the pain 
described by the veteran was generalized in the lower back-
hip area, but was not necessarily entirely due to any hip 
dislocation.  The examiner provided an opinion that the 
veteran's avascular necrosis was not likely due to any 
history of alleged dislocation of the right hip in 1940's, 
and that the pathology which went on later in the veteran's 
spine and hip area was due to degenerative changes.  

The Board notes that unlike Dr. Narten, the VA examiner was 
able to review the entire claims folder, including the 
service medical records, and the history of the veteran's 
treatment since the time of the in-service back injury.  In 
support of his opinion, the VA examiner cited the fact there 
is no mention of right hip dislocation during military 
service, and that the subsequent history of management of 
this veteran's injury was more in line with a back injury but 
not for a dislocated hip joint.  In addition, Dr. Narten's 
opinion was apparently based on the history of an in-service 
hip dislocation reported as by the veteran to medical 
professionals at VA, rather than on documentation in the 
service medical records.  See LaShore v. Brown, 8 Vet. App. 
406, 409 (1995) (evidence which is simply information 
recorded by a medical examiner, unenhanced by any additional 
medical comment by that examiner, does not constitute 
"competent medical evidence". . . and cannot enjoy the 
presumption of truthfulness accorded by Justus v. Principi, 3 
Vet. App. 510, 513 (1992))

In light of the foregoing, the Board finds the VA examiner's 
opinion to be more probative of the issue of whether a right 
hip dislocation occurred during service and whether the 
current right hip diagnosis is related to the period of 
service and/or to a right hip injury therein.  As such, the 
Board has afforded more evidentiary weight to the VA 
examiner's opinion that it is not likely that there is a 
relationship between the currently manifested avascular 
necrosis and any history of alleged right hip dislocation in 
the 1940's.  

The veteran has reported that he has experienced right hip 
pain ever since the time of his in-service back injury in 
1943.  He has also indicated that his right hip was 
dislocated at the time of that injury, and it is his belief 
that his current right hip problems are related to the 1943 
injury and his period of military service.  The veteran is 
competent to report on that for which he has personal 
knowledge, to include his symptomatology.  Layno v. Brown, 6 
Vet. App. 465 (1994).  Thus, his statements regarding a 
history of right hip pain since the time of his military 
service constitute competent evidence of the continuity of 
right hip symptomatology. 

However, as a layman the appellant is not competent to offer 
opinions on medical causation or diagnosis, and, moreover, 
the Board may not accept unsupported lay speculation with 
regard to medical issues.  See Espiritu v. Derwinski, 2 
Vet.App. 482 (1992).  Thus, the Board may not accept the 
veteran's contentions regarding an in-service right hip 
dislocation in the absence of evidentiary support or 
corroboration in the service medical records.  Furthermore, 
the veteran's personal belief regarding the etiology of his 
current right hip disorder (to the effect that this disorder 
is related to the in-service back injury for which he was 
originally treated in February 1943) does not constitute 
competent evidence of an etiological relationship between the 
right hip disorder and the period of active service.  

In summary, the evidence includes service medical records 
which are negative for objective findings which identify a 
right hip injury, disorder, or dislocation.  The veteran has 
reported right hip pain since the time of an in-service 
injury and the post-service medical records show complaints 
of hip pain in 1956 and hip numbness in 1964; however, there 
is no record of medical diagnosis or treatment for right hip 
problems until the 1990's.  While a private physician has 
indicated that avascular necrosis is due to a right hip 
dislocation, his opinion is outweighed by the VA examiner's 
finding that a right hip dislocation did not occur in service 
and that the pathology which went on later in the hip area is 
due to degenerative changes.  For these reasons, the Board 
finds that the preponderance of the available evidence weighs 
against a finding that service connection is warranted for a 
right hip disorder, to include avascular necrosis, status 
post arthroplasty.  Accordingly, the veteran's claim is 
denied.  

The Board notes that in an August 2000 VA Form 646, the 
veteran's representative contended that the VA examiner's 
opinion is favorable to the veteran, in that it was  
concluded that the veteran's right hip pathology is secondary 
to the same pathology (degenerative changes) which caused his 
service-connected low back disorder.  The representative 
noted that the veteran suffered an injury to the right hip 
and low back resulting in degenerative arthritis, and it was 
therefore contended that the evidence supports a grant of 
service connection for a right hip condition.  

As noted, service medical records are negative for objective 
evidence of a right hip injury, and there there is no 
evidence of treatment or diagnosis for right hip arthritis or 
degenerative joint changes in the right hip either during 
service or for more than 40 years thereafter.  Furthermore, 
while the VA examiner indicated that the veteran's right hip 
pathology is due to degenerative changes, the examiner did 
not indicate a positive relationship between the current hip 
problems and the period of active service, to include 
treatment for residuals of a back injury therein.  Finally, 
the Board notes that as there is no evidence of the 
manifestation of right hip arthritis within one year 
following the veteran's discharge from active duty, the 
provisions of 38 C.F.R. §§ 3.307, 3.309 (1999) are not 
applicable in this instance.  Thus, the Board finds no basis 
for a grant of service connection for degenerative arthritis 
of the right hip.  


ORDER

Service connection for a right hip disorder, to include 
avascular necrosis of the right hip, status post 
arthroplasty, is denied.  



		
	H. N. SCHWARTZ
	Member, Board of Veterans' Appeals



 

